Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-23 and 25-33 are allowed. 
Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 25 closely relate to Sabol (US 2004/0122707 A1), Shogan (US 2008/0221923 A1), Abraham-Fuchs (US 2010/0174555 A1), Hayward (US 5,574,828 A), Knight (US 2002/0099570 A1) and Kloos (US 2003/0163488 A1). Sabol, Shogan, Abraham-Fuchs, Hayward, Knight and Kloos disclose a clinical decision support process based on previous medical records, clinical examinations, diagnoses and genetic data.
However, the Sabol, Shogan, Abraham-Fuchs, Hayward, Knight and Kloos references do not teach a CQ-M association data structure for generating clinical questions, associated with computing analytical modules used to answer the associated clinical questions during care cycles and automatically implementing clinical questions determined by a clinical question.
The US patent reference, Kahn (US 2003/0163488 A1) discloses a timeline with phases of patient diagnosing and treatment in a clinical trial, but the Kahn reference does not have a CQ-M association data structure for generating clinical questions.
The foreign patent reference, Zakim (WO 01/69513 A1) discloses generating clinical questions from diagnosing data and medical history, but Zakim does not teach automatically implementing clinical questions determined by a clinical question.

Claims 3-4, 6-23 are dependent from Claim 1 and are allowed for the same reason given above.
Claims 25 incorporate all limitations of Claim 1 and are allowed for the same reason given above.
Claims 26 and 31-33 are dependent from Claim 25 and are allowed for the same reason given above.
Claims 27 incorporate limitations of Claims 1, 25 and are allowed for the same reason given above.
Claims 28-30 dependent from Claim 27 and are allowed for the same reason given above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        10/22/2021
/BETH V BOSWELL/Supervisor, Art Unit 3600